Title: 1760. Decr. 2d.
From: Adams, John
To: 


       Spent the Evening at Coll. Q.’s with Captn. Freeman. About the middle of the Evening Dr. Lincoln and his Lady came in. The Dr. gave us an ample Confirmation of our Opinion of his Brutality and Rusticity. He treated his Wife, as no drunken Cobler, or Clothier would have done, before Company. Her father never gave such Looks and Answers to one of his slaves in my Hearing. And he contradicted he Squibd, shrugged, scouled, laughd at the Coll. in such a Manner as the Coll. would have called Boorish, ungentlemanly, unpolite, ridiculous, in any other Man. More of the Clown, is not in the World. A hoggish, ill bred, uncivil, haughty, Coxcomb, as ever I saw. His Wit is forced and affected, his Manners to his father, Wife, and to Company are brutally rustic, he is ostentatious of his Talent at Disputation, forever giving an History, like my Uncle Hottentot, of some Wrangle he has had with this and that Divine. Affects to be thought an Heretic. Disputes against the Eternity of Hell, torments &c. His treatment of his Wife amazed me. Miss Q. asked the Dr. a Question. Miss Lincoln seeing the Dr. engaged with me, gave her Mother an Answer, which however was not satisfactory. Miss Q. repeats it. “Dr. you did not hear my Question.”—“Yes I did, replies the Dr., and the Answer to it, my Wife is so pert, she must put in her Oar, or she must blabb, before I could speak.” And then shrugged And affected a laugh, to cow her as he used to, the freshmen and sophymores at Colledge. —She sunk into silence and shame and Grief, as I thought.—After supper, she says “Oh my dear, do let my father see that Letter we read on the road.” Bela answers, like the great Mogul, like Nero or Caligula, “he shant.”—Why, Dr., do let me have it! do!—He turns his face about as stern as the Devil, sour as Vinegar. “I wont.”—Why sir says she, what makes you answer me so sternly, shant and wont?—Because I wont, says he. Then the poor Girl, between shame and Grief and Resentment and Contempt, at last, strives to turn it off with a Laugh.—“I wish I had it. Ide shew it, I know.”—Bela really acts the Part of the Tamer of the Shrew in Shakespear. Thus a kind Look, an obliging Air, a civil Answer, is a boon that she cant obtain from her Husband. Farmers, Tradesmen, Soldiers, Sailors, People of no fortune, Figure, Education, are really more civil, obliging, kind, to their Wives than he is.—She always is under Restraint before me. She never dares shew her endearing Airs, nor any fondness for him.
      